Citation Nr: 0509057	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-06 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of frozen feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In this respect, the Board 
construes the veteran's April 2002 letter, received within a 
year of the April 2001 rating action, to be a timely filed 
notice of disagreement with that decision.  


FINDINGS OF FACT

1.  A December 2000 RO decision denied service connection for 
residuals of frozen feet.

2 The evidence received since the December 2000rating 
decision, with respect to the denial of service connection 
for residuals of frozen feet, is either cumulative or 
redundant.  It does not bear directly and substantially upon 
the specific matter of whether the veteran's preexisting 
residuals of frozen feet were aggravated by his active duty 
service; and when considered with all of the evidence of 
record, it has no significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
residuals of frozen feet, is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the December 2000 rating 
decision, which denied the veteran's claim of entitlement to 
service connection for residuals of frozen feet, is not new 
and material evidence, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, a rating decision dated in April 2001 
denied service connection for residuals of frozen feet.  Only 
after that rating action was promulgated did the RO, in May 
2004, provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
to open a previously denied claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim. 

While the notice provided to the veteran in May 2004 was not 
given prior to the first RO adjudication of the claim in 
April 2001, the notice was provided by the RO pursuant to the 
Board's remand and prior to recertification of the claim, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the May 2004 letter, VA notified the veteran of his 
responsibility to submit new and material evidence, which 
tended to show that his claim for service connection for 
residuals of frozen feet should be reopened.  This letter 
informed the veteran of what constituted new and material 
evidence.  The letter also suggested that he submit any 
evidence in his possession.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate a reopening of some of his claim and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as VA examination reports and Social Security Administration 
records.  The veteran has not alleged that there are any 
outstanding relevant records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Factual Background

A June 1967 RO decision originally denied the veteran service 
connection for residuals of frozen feet on the basis that his 
cold injuries preexisted his service and were not aggravated 
during service.  A January 1968 Board decision also denied 
the veteran's claim on the same basis.  October 1989, June 
1990 and January 1992 rating decisions denied the veteran's 
attempts to reopen his claim on the basis that he had not 
submitted new and material evidence.  He did not file timely 
appeals of these decisions.  A May 1998 Board decision also 
determined that the veteran had not submitted new and 
material evidence to reopen his claim.  A December 2000 
rating decision once again denied the veteran's attempt to 
reopen his claim for service connection for residuals of 
frozen feet on the basis that new and material evidence had 
not been submitted.  The veteran did not timely appeal the 
decision.

The evidence of record at that time of the December 2000 
rating decision consisted of the veteran's service medical 
records, VA and private treatment records, as well as a 
hearing transcript of the veteran's testimony at a November 
1967 hearing and a May 1973 VA examination report.

The veteran's service medical records show that he reported a 
history of leg cramps in a May 1966 admissions questionnaire.  
No significant defects or physical abnormalities were 
detected in the accompanying service entrance examination, 
and he was found qualified for military service.  He first 
complained of pain in his lower extremities in February 1967.  
At that time he gave a pre-service history of having fallen 
asleep in an automobile in subzero temperatures with 
subsequent residual lower extremity pain on exposure to cold 
weather.  The veteran was placed on physical profile that 
restricted his exposure to cold weather.  A March 1967 
Medical Evaluation Board (MEB) determined that the veteran 
had a cold injury, with residuals of pain, swelling on 
exposure to cold, and marked hyperhydrosis.  April Medical 
Board Proceedings indicated that the residuals were not in 
the line of duty as they preexisted the veteran's entry into 
service and had not been aggravated by his active duty.  The 
veteran was medically discharged on the basis that he did not 
meet the standards for induction.

The transcript of the veteran's testimony at his November 
1967 hearing, shows that he testified that his pre-existing 
frozen feet condition interfered with his ability to perform 
his military responsibilities because exposure to cold 
weather exacerbated the condition.

A May 1973 VA examination report notes the veteran had frozen 
feet and hands in 1964 prior to his active duty service.  The 
diagnosis was history of frostbite with mild residuals.

Treatment records from private physician, G. W. Counts, M.D., 
mention that the veteran complained of pain above the right 
elbow and numbness in the feet in the 1980's.  Examination 
results revealed that pulses and circulation were normal.  In 
November 1989, the veteran continued to complain of poor 
circulation and numbness in his lower extremities especially 
when sitting down.  Treatment records show continued 
complaints of pain in the right elbow and numb feet.  A 
diagnosis of tennis elbow was given.

Personal statements alleging continued poor circulation were 
received in May 1992.  Treatment records from the Lexington 
County Hospital, dated in 1991 to 1992, showed that the 
veteran complained of having had left foot pain for 
approximately a year and a half.  There was no history of 
injury.  An October 1991 x-ray examination revealed that 
there was an inferior calcaneal spur.  Otherwise, no fracture 
or dislocation was found.  A diagnosis of tenosynovitis was 
given.  Records do not refer to a history of frostbite.

VA treatment records, dated from 1985 to 1995, were also of 
record.  The records concerned the veteran's treatment for a 
psychiatric disorder and were not considered material to the 
frozen feet disability.

Subsequently, private and VA medical evidence, dated from 
1973 to 1997, were received.  These records also were related 
to a psychiatric disability.  They contained no references to 
frostbite, residuals thereof, or the relationship of same to 
military service.  

VA treatment records, dating from August to September 2000, 
show treatment for foot problems associated with diabetes and 
not residuals of frozen feet.  

The December 2000 rating decision denied the veteran's claim 
on the basis that new and material evidence had not been 
submitted to reopen his previously denied claim for service 
connection for residuals of frozen feet.  The veteran did not 
appeal the decision.

In an April 2001 rating decision, the RO reconsidered the 
veteran's claim.  The veteran's claim of entitlement to 
service connection for residuals of frozen feet was reopened 
and denied because the evidence failed to show that the 
veteran's residuals of frozen feet were incurred in or 
aggravated by his active duty service.  The veteran submitted 
a notice of disagreement with the determination within one 
year of notification.  

Evidence submitted subsequent to the December 2000 rating 
decision includes VA treatment records, dating from November 
2000 to August 2002.  The records continue to show no 
treatment for residuals of frozen feet or evidence that the 
veteran's preexisting residuals of frozen feet were 
aggravated during service.  

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2004).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

Since the veteran did not appeal the December 2000 RO 
decision, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

Although the April 2001 rating decision determined that there 
was new and material evidence to reopen the previously denied 
claim of entitlement to service connection for residuals of 
frozen feet, the Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in this 
claim.  If it is found that no new and material evidence has 
been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

If the Board finds that no such evidence has been received, 
the analysis must end regardless of what the RO determined.  
Id.  Indeed, analysis beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id., at 1384.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the December 2000 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the evidence submitted since the 
2000 rating decision, the Board notes that the vast majority 
of the treatment records are unrelated to the veteran's 
claimed residuals of frozen feet.  VA treatment records again 
show treatment for foot problems associated with diabetes and 
not residuals of frozen feet in February 2002.  Therefore, 
the Board finds this evidence to be cumulative or redundant 
of evidence already of record and it is neither new nor 
material.  38 C.F.R. § 3.156(a).  

The Board acknowledges the veteran's contention expressing 
his belief that he currently has residuals of frozen feet 
caused or aggravated during active duty service.  While he 
may provide statements as a lay affiant as to his 
observations, he is not competent to offer opinions as to a 
medical diagnosis or medical causation concerning his current 
disability.  This is so because he does not have the 
necessary training and/or expertise, himself, to give an 
opinion on the matter of whether he presently has residuals 
of frozen feet had their onset in service or were aggravated 
by his service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And, 
such allegations today are the same as they were when the 
rating action denied the veteran's claim previously.  The 
veteran has previously alleged onset in service or 
aggravation of preexisting cold injury during service.  So 
merely reiterating these very same allegations is not new 
evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Aside from that, his lay assertions, even if new, 
still would not be material.  See Pollard v. Brown, 
6 Vet. App. 11, 12 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (implicitly holding that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible basis for the claim, then it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim).

For the above reasons, the Board determines that the evidence 
received into the record since the December 2000 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
and provides no basis to reopen the previously denied claim 
of entitlement to service connection for residuals of frozen 
feet.  Consequently, his claim cannot be reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen the claim for service connection for residuals of 
frozen feet, the appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


